EXHIBIT Contact: Gary Smith Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS FISCAL THIRD QUARTER 2009 RESULTS BIRMINGHAM, Ala. (November 20, 2008) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the third quarter ended November 1, Financial Highlights Net sales for the 13-week period ended November 1, 2008, increased 8.1% to $140.1 million compared with $129.6 million for the 13-week period ended November 3, 2007.Comparable store sales increased 0.4%. Net income for the third quarter of fiscal 2009 was $7.7 million compared with $7.8 million for the prior-year period.Earnings per diluted share were $0.26 compared with $0.25 in the prior-year period. Net sales for the 39-week period ended November 1, 2008, increased 10.2% to $416.3 million compared with $377.9 million for the 39-week period ended November 3, 2007. Comparable store sales increased 1.7%. Net income for the 39-week period was $21.8 million compared with $22.7 million in the prior-year period. Earnings per diluted share were $0.75 compared with $0.71 in the prior year. Mickey Newsome, Chairman and Chief Executive Officer, stated, "In a retail environment filled with economic challenges, we are pleased with our results for the third quarter. The benefit of our investments in management information systems was evident in driving positive comparable store sales and effectively managing our inventories despite an estimated 50 basis point impact to comparable store sales from the hurricanes in our markets. We are confident our Company will continue to improve as a result of our recently implemented and planned future investments in systems and believe the Company is positioned to weather the uncertainty facing retailers this holiday season." For the quarter, Hibbett opened 22 new stores and closed 8 stores, bringing the store base to 726.The Company also opened its first store in Wisconsin in the third quarter giving Hibbett a presence in 24 states. For fiscal 2009, the Company plans to open 75 to 79 new stores and close 12 stores. Fiscal 2009 Outlook The Company raised its earnings outlook for the fiscal year ended January 31, 2009 with a range of $0.97 to $1.04 per diluted share for earnings, based on comparable store sales ranging from flat to up 2% for the fourth quarter of fiscal 2009. -MORE- Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 10:00 a.m. ET on Friday, November 21, 2008.The number to call for the live interactive teleconference is (303)205-0033.A replay of the conference call will be available until November 28, 2008, by dialing (303)590-3000 and entering the passcode, 11110979#. The Company will also provide an online Web simulcast and rebroadcast of its fiscal 2009-third quarter conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.streetevents.com and www.earnings.com on November 21, 2008, beginning at 10:00 a.m. ET.The online replay will follow shortly after the call and continue through November 28, Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the Southeast, Southwest, Mid-Atlantic and the lower Midwest regions of the United States.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in dominant strip centers and enclosed malls. As of November 1, 2008, Hibbett operated 726 stores in 24 states. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding company growth, store opening and closing plans, sales (including comparable store sales) and earnings expectations.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions in our market and that of our vendors, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For afurther list and description of these factors, as well as others which could affect our business, you should carefully review our Annual Report on Form 10-K filed on April 2, 2008, our Quarterly Report on Form 10-Q filed on
